Citation Nr: 0614120	
Decision Date: 05/15/06    Archive Date: 05/25/06	

DOCKET NO.  03-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease with gastritis, currently evaluated at 40 percent. 

2.  Entitlement to an effective date prior to March 14, 2001, 
for a 40 percent evaluation for peptic ulcer disease with 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1979 
to July 1982 and from March 1989 to February 1993, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to final appellate review.  Under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the VA has a 
duty to notify claimants of the information and evidence that 
is needed to substantiate their claims.  This was not 
accomplished in this case in connection with either of the 
veteran's claims for an increased evaluation or an earlier 
effective date in regards to her peptic ulcer disease.  While 
the RO did make reference to an October 2003 letter to the 
veteran in the January 2004 Supplemental Statement of the 
Case, a review of that letter discloses that it in no way 
informs the veteran of the information needed to substantiate 
her claims for an increased evaluation for his peptic ulcer 
disease or an effective date prior to March 14, 2001, for a 
40 percent evaluation for peptic ulcer disease with 
gastritis.  The United States Court of Veterans Appeals for 
Veterans Claims has strictly construed the VA's obligation to 
provide appropriate notice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, this matter 
must be addressed prior to final appellate review.

The record also reflects that the appellant receives 
treatment for her service-connected disabilities from the VA 
so it is possible that there are additional pertinent 
treatment records available.  Consequently, the RO should 
contact the veteran to ascertain whether she has had 
treatment for her peptic ulcer disease since the date of the 
September 2003 VA examination, and if so, the RO should 
obtain and associated those records with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide appropriate 
notice to the veteran consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
her claims for an evaluation in excess of 
40 percent for her peptic ulcer disease 
with gastritis and for her claim for an 
effective date prior to March 14, 2001, 
for a 40 percent evaluation for peptic 
ulcer disease with gastritis.

2.  The RO should contact the veteran and 
inquire as to whether she has received 
any treatment for her peptic ulcer 
disease since the date of the September 
2003 VA examination.  If the veteran 
identifies pertinent treatment, the RO 
should obtain and associate those records 
with the claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



